Little, J.
The facts, that one who while indebted was possessed of a considerable amount of land had from time to time, prior to the institution of a suit against him, conveyed to his children, separately, particular parts of such land, and subsequently sold the balance to his wife and son-in-law, do not, without more, render void a voluntary conveyance made to one of his daughters a considerable time prior to the sale, when it also appears that at the date of such conveyance the grantor reserved to himself land sufficient to pay off his indebtedness.
The trial judge did not err in directing a verdict for the claimant.

Judgment affirmed.


All the Justices concurring.